Exhibit 10.1

AMENDMENT NO. 3

TO THE

WEBSTER BANK SUPPLEMENTAL

DEFINED BENEFIT PLAN FOR EXECUTIVE OFFICERS

The Webster Bank Supplemental Defined Benefit Plan for Executive Officers
(formerly known as the Supplemental Retirement Plan for Employees of Webster
Bank), as amended and restated on October 22, 2007 effective as of January 1,
2005, is hereby amended as follows:

(1) Effective as of the date of adoption of this Amendment No. 3, Section 3.5(b)
of the Plan is deleted and the following is substituted in lieu thereof:

(b) (i) If a Participant dies prior to commencing to receive a Supplemental
Retirement Income described in Section 3.1(a) or Section 3.1(b) and the
Participant is married on his or her date of death, then the surviving Spouse of
the Participant shall be entitled to receive a survivor’s benefit equal to the
following:

(A) Effective on and after the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the surviving Spouse of the Participant shall be entitled to receive
a lump sum distribution equal to the actuarial equivalent present value of the
Participant’s Supplemental Retirement Income.

(B) Effective prior to the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the surviving Spouse of the Participant shall be entitled to receive
an annuity for the lifetime of the surviving Spouse. The amount of the surviving
Spouse’s annuity shall equal the benefit that the surviving Spouse would have
received if the Participant had survived until the later of the Participant’s
date of death or the date on which the Participant would have reached age
fifty-five (55), the Participant had commenced to receive on such date his or
her Supplemental Retirement Income in the form of a 100/50 joint and survivor
annuity with his or her Spouse as the joint annuitant, and the Participant had
died immediately thereafter.

(C) Effective on and after the date of adoption of Amendment No. 3 to the Plan,
if the Participant was not an Employee of the Bank, the Corporation or an
Affiliate on the date of adoption of Amendment No. 3 to the Plan, then the
surviving Spouse of the Participant shall be entitled to receive an annuity for
the lifetime of the surviving Spouse. The amount of the surviving Spouse’s
annuity shall equal the benefit that the surviving Spouse would have received if
the



--------------------------------------------------------------------------------

Participant had survived until the later of the Participant’s date of death or
the date on which the Participant would have reached age fifty-five (55), the
Participant had commenced to receive on such date his or her Supplemental
Retirement Income in the form of a 100/50 joint and survivor annuity with his or
her Spouse as the joint annuitant, and the Participant had died immediately
thereafter.

(ii) If a Participant dies prior to commencing to receive a Supplemental
Retirement Income described in Section 3.1(a) or Section 3.1(b), the Participant
is married on his or her date of death, the Participant dies while in the
service of the Bank, the Corporation or an Affiliate, and the Participant
completed ten or more years of vesting service (as defined under the terms of
the Pension Plan in effect on January 1, 2005) by his or her date of death, then
the surviving Spouse of the Participant shall be entitled to receive a
survivor’s benefit equal to the following:

(A) Effective on and after the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the surviving Spouse of the Participant shall be entitled to receive
a lump sum distribution equal to the actuarial equivalent present value of the
Participant’s Supplemental Retirement Income.

(B) Effective prior to the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the surviving Spouse of the Participant shall be entitled to receive
an annuity for the lifetime of the surviving Spouse. The amount of the surviving
Spouse’s annuity shall equal the benefit that the surviving Spouse would have
received if the Participant had survived until the later of the Participant’s
date of death or the date on which the Participant would have reached age
fifty-five (55), the Participant had commenced to receive on such date his or
her Supplemental Retirement Income in the form of a 100/50 joint and survivor
annuity with his or her Spouse as the joint annuitant, and the Participant had
died immediately thereafter.

(C) Effective on and after the date of adoption of Amendment No. 3 to the Plan,
if the Participant was not an Employee of the Bank, the Corporation or an
Affiliate on the date of adoption of Amendment No. 3 to the Plan, then the
surviving Spouse of the Participant shall be entitled to receive an annuity for
the lifetime of the surviving Spouse. The amount of the surviving Spouse’s
annuity shall equal the benefit that the surviving Spouse would have received if
the Participant had survived until the later of the Participant’s date of death
or the date on which the Participant would have reached age fifty-five (55), the
Participant had commenced to receive on such date his or her Supplemental
Retirement Income in the form of a 100/50 joint and survivor annuity with his or
her Spouse as the joint annuitant, and the Participant had died immediately
thereafter.

 

- 2 -



--------------------------------------------------------------------------------

The survivor’s benefit described in subsection (b)(ii)(B) and subsection
(b)(ii)(C) shall be payable for the lifetime of the surviving Spouse; provided,
however, if the surviving Spouse dies prior to the receipt of one-hundred twenty
(120) monthly payments, the remainder of the one hundred twenty (120) monthly
payments shall be paid to the beneficiaries designated by the surviving Spouse
(or, if the surviving Spouse fails to designate a beneficiary or no such
beneficiary survives the Spouse, to the Participant’s estate). If the surviving
Spouse dies after the Participant but before commencing to receive the
survivor’s benefit, the survivor’s benefit will be deemed to have commenced
immediately prior to the Spouse’s death. In determining the amount of the
survivor’s benefit, the amount of the 100/50 joint and survivor annuity will not
be actuarially adjusted to reflect the one hundred twenty (120) month minimum
payment period.

(iii) If a Participant dies prior to commencing to receive a Supplemental
Retirement Income described in Section 3.1(a) or Section 3.1(b), the Participant
is not married on his or her date of death, the Participant dies while in the
service of the Bank, the Corporation or an Affiliate, the Participant has
reached age fifty-five (55) by his or her date of death, and the Participant has
completed five years of vesting service (as defined under the terms of the
Pension Plan in effect on January 1, 2005) by his or her date of death, then the
Beneficiary of the Participant shall be entitled to receive a survivor’s benefit
equal to the following:

(A) Effective on and after the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the Beneficiary of the Participant shall be entitled to receive a
lump sum distribution equal to the actuarial equivalent present value of the
Participant’s Supplemental Retirement Income.

(B) Effective prior to the first anniversary of the date of adoption of
Amendment No. 3 to the Plan, if the Participant was an Employee of the Bank, the
Corporation or an Affiliate on the date of adoption of Amendment No. 3 to the
Plan, then the Beneficiary of the Participant shall be entitled to receive a
survivor’s benefit payable for one hundred twenty (120) months. The amount of
the survivor’s benefit shall equal the amount of the benefit that a surviving
spouse of the Participant would have received if the Participant had been
married on his or her date of death to a spouse who was the same age as the
Participant, the Participant had commenced to receive on his or her date of
death his or her Supplemental Retirement Income in the form of a 100/50 joint
and survivor annuity with such spouse as the joint annuitant, and the
Participant had died immediately thereafter.

(C) Effective on and after the date of adoption of Amendment No. 3 to the Plan,
if the Participant was not an Employee of the Bank, the Corporation or

 

- 3 -



--------------------------------------------------------------------------------

an Affiliate on the date of adoption of Amendment No. 3 to the Plan, then the
Beneficiary of the Participant shall be entitled to receive a survivor’s benefit
payable for one hundred twenty (120) months. The amount of the survivor’s
benefit shall equal the amount of the benefit that a surviving spouse of the
Participant would have received if the Participant had been married on his or
her date of death to a spouse who was the same age as the Participant, the
Participant had commenced to receive on his or her date of death his or her
Supplemental Retirement Income in the form of a 100/50 joint and survivor
annuity with such spouse as the joint annuitant, and the Participant had died
immediately thereafter.

(iv) The amount of the benefit payable to the Participant’s surviving Spouse or
Beneficiary under this subsection (b) shall be calculated in the same manner and
by applying the same actuarial factors as the corresponding survivor’s benefit
is calculated under the Pension Plan.

(2) Effective as of the date of adoption of this Amendment No. 3 to the Plan,
Section 3.5(c) of the Plan is deleted and the following is substituted in lieu
thereof:

(c) If a Participant dies after commencing to receive a Supplemental Retirement
Income described in Section 3.1(a) or Section 3.1(b), the survivor’s benefit (if
any) payable to the Participant’s surviving Spouse or Beneficiary shall commence
on the first day of the month coinciding with or next following the date of the
Participant’s death, and shall cease on the date required by the terms of the
annuity. A survivor’s benefit shall in no event be payable after the death of a
Participant who was receiving his or her Supplemental Retirement Income in the
form of a single life annuity or who received a lump sum distribution of the
actuarial equivalent present value of his or her Supplemental Retirement Income.

If a Participant dies prior to commencing to receive a Supplemental Retirement
Income described in Section 3.1(a) or Section 3.1(b) and the Participant is
married on his or her date of death, then:

(i) if a lump sum benefit is payable under subsection (b)(i)(A) or subsection
(b)(ii)(A) to the surviving Spouse of the Participant, then such lump sum
distribution shall be paid on the first day of the month next following the date
of the Participant’s death; and

(ii) if an annuity is payable under subsection (b)(i)(B), subsection (b)(i)(C),
subsection (b)(ii)(B) or subsection (b)(ii)(C) to the surviving Spouse of the
Participant, then such annuity shall commence to be paid on the first day of the
month coinciding with or next following the later of the date of the
Participant’s death or the date on which the Participant would have reached age
fifty-five (55), and shall cease on the date of the surviving Spouse’s death
(unless the survivor’s benefit is payable for at least one hundred twenty
(120) months and the surviving Spouse dies prior to the receipt of one hundred
twenty (120) monthly payments).

 

- 4 -



--------------------------------------------------------------------------------

If a Participant dies prior to commencing to receive a Supplemental Retirement
Income described in Section 3.1(a) or Section 3.1(b) and the Participant is not
married on his or her date of death, then:

(i) if a lump sum benefit is payable under subsection (b)(iii)(A) to the
Beneficiary of the Participant, then such lump sum distribution shall be paid on
the first day of the month next following the date of the Participant’s death;
and

(ii) if a survivor’s benefit is payable under subsection (b)(iii)(B) or
subsection (b)(iii)(C) for one hundred twenty (120) months to the Beneficiary of
the Participant, then such survivor’s benefit shall commence on the first day of
the month coinciding with or next following the Participant’s death, and shall
cease after the Beneficiary’s receipt of one hundred twenty (120) monthly
payments.

(3) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendments.

Dated this 27th day of October, 2015.

 

Witness:     WEBSTER BANK

/s/ Bernard Garrigues

    By  

/s/ James C. Smith

      Its Chairman & CEO

 

- 5 -